Caton, C. J. All the questions in this case have been lately decided by this court, and wc do not deem it again necessary to elaborate them. The party ought not to be permitted in this collateral way to ■question the regularity of the organization of the company. If it has assumed to exercise corporate functions before it had a right by law to do so—if it has usurped franchises not granted by the statute, that should be more properly inquired into by a direct proceeding to seize the franchises to the people and dissolve the corporation. If in every suit which the company may bring to enforce its rights, it must come prepared, over and over again, to show that its organization was formal and proper, it would lead to embarrassments and inconveniencies the most intolerable. But be this as it may—granting that the company was prematurely organized before the half million of stock had been subscribed, and that it was competent for the defendant to plead that fact in bar of the action, that was cured by the amendment to the charter of the company after its organization, by the act of the 14th February, 1857, which is declared to be a public act, of which the courts must take notice. Illinois River Railroad Company v. Zimmer, 20 Ill. R. 654. That case, as well as Sprague’s Case, 19 Ill. R. 143, settles, in principle, the objection which is made, that by the amended charter they are authorized to extend the road to Illinoistown, in a certain contingency. Such extension may be indispensable, to make the balance of the investment of any value. Enough has been said in former cases, on this subject. The judgment of the Circuit Court must be affirmed. Judgment affirmed.